Citation Nr: 1047342	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  00-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had two periods of active military service; from 
October 1966 to October 1969 and from October 1972 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in part, denied an increased disability rating 
for the Veteran's service-connected low back disability.  
Subsequently, a July 2002 RO rating decision granted an increased 
disability rating of 40 percent effective December 1999, which 
appears to be the date of his claim for an increased rating. 

In August 2001, a hearing was held before a Veterans Law Judge 
who is no longer employed by the Board.  The veteran was informed 
of this in a letter dated February 2007 and given the opportunity 
to request a new hearing.  The veteran has not replied.  A copy 
of the transcript of the 2001 hearing is of record.

The case was previously before the Board in November 2001 and May 
2007, when it was remanded for additional development.  The 
requested development has been completed.  


FINDINGS OF FACT

1.  On VA examination in April 2002, the Veteran's service-
connected low back disability was manifested by forward flexion 
to 50 degrees; extension to 24 degrees; right lateral flexion to 
18 degrees; left lateral flexion to 20 degrees; objective 
evidence of muscle spasm; complaints of pain and discomfort with 
radiation into the legs; and radiology evidence of degenerative 
disc disease.

2.  The Veteran's service-connected low back disability is 
presently manifested by  forward flexion to 60 degrees; extension 
to 18 degrees; lateral flexion to 22 degrees bilaterally; 
rotation to 22 degrees bilaterally; complaints of pain and 
discomfort with radiation into the legs; and radiology evidence 
of degenerative disc disease.

3.  On VA examination in December 2008, nerve conduction studies 
and electromyograph (EMG) testing revealed no evidence of 
objective neurologic abnormalities warranting separate disability 
ratings.  

4.  The Veteran's service-connected low back disability is not, 
and has never been, manifested by ankylosis, vertebral fracture, 
or incapacitating episodes requiring prescribed bed rest.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no more, for 
the service-connected low back disability, have been met 
effective December 13, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5285, 
5286, 5292, 5293, 5294 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5003, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Background

Based on the information in the record as it presently stands 
before the Board, along with some internal tracking records, we 
are able to ascertain that service connection has been in effect 
for the Veteran's low back disability at a 20 percent disability 
rating effective since 1992.  In December 1999, he apparently 
filed a claim for an increased rating.  This was denied and the 
veteran perfected an appeal as documented by a VA Form 9 dated 
August 2000.  In a July 2002 rating decision, the RO granted an 
increased rating of 40 percent for the service-connected low back 
disability, effective back to December 1999.  

In approximately January 2003, the Board undertook additional 
development of the claim for an increased rating by an internal 
development procedure which was permitted at that time.  
Subsequently, internal Board development is no longer permitted 
and such development is required to be undertaken by either the 
AMC or the RO as the result from a remand by the Board.  A March 
2003 development letter from the Board to the Veteran is of 
record along with his April 2003 response.  

Beginning in April 2003, the claims file appears to have been 
misplaced.  The Veteran's claims file should be at least three 
volumes.  Unfortunately, only volumes one and three were present 
at the time of Board review in May 2007.  Volume number two was, 
and still is, missing; it has been missing since the file was 
transferred to various locations in 2003 to undertake the 
development of the claim as noted above.  An extensive search has 
been undertaken, and the Board was unable to locate volume number 
two.  In May 2007, the Board remanded the case for additional 
development which included an attempt to obtain the missing 
claims file volume.  Unfortunately, volume two of the claim file 
is still missing.  This loss, and the resulting search, has 
delayed adjudication of the veteran's claim from 2003 to the 
present.  

Based on the information in volumes one and three, the Board 
finds that the Veteran's original service medical records are 
complete and of record in volume one.  Volume three and the 
temporary folder, contain all evidence and adjudicative actions 
from August 2000 to the present.  The best estimate of what was 
in volume two, and thus missing from the record, is the Veteran's 
claim for increased rating and the subsequent appeal action up to 
the substantive appeal which is of record in volume three.  

Even though volume number two of the claims file is missing, this 
has fairly little impact on the issue on appeal since it involves 
a claim for an increased rating for his service-connected low 
back disability.  Generally, where an increase in the disability 
rating is at issue, the present level of the veteran's disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, the Board must adjudicate the appeal with 
the evidence now available.  

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As a corrective measure, the appellant was provided additional 
notice in a letter dated April 2008.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, the relative duties of VA and 
the claimant to obtain evidence.  This letter also provided 
notification of the laws regarding degrees of disability and 
effective dates, which substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently re-adjudicated in a June 2009 
Supplemental Statement of the Case.

VA has obtained service treatment records, VA examination 
reports, assisted the appellant in obtaining evidence, and 
afforded him the opportunity to present testimony, statements, 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

III.  Increased Disability Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The Veteran's claim for an increased disability rating for his 
service-connected his service-connected lumbar spine disability 
was made in December 1999. At that time, the disability was 
phrased as "chronic lumbar syndrome with degenerative changes" 
and service connection was in effect at a 20 percent disability 
rating.  A July 2002 RO rating decision granted an increased 
disability rating of 40 percent for the veteran's low back 
disorder effective back to December 1999.  The Veteran's appeal 
for an increased rating has been pending for over a decade.  
There is medical evidence of record, dating back to 1999, which 
shows evidence to more accurately phrase the Veteran's service-
connected low back disability as being degenerative disc disease 
or intervertebral disc syndrome.  

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 23, 
2002, and the remaining spinal regulations were amended effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations for 
intervertebral disc syndrome under Diagnostic Code 2593 that 
became effective on September 23, 2002, contained notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome is 
present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 26, 
2003.  This omission was apparently inadvertent and was corrected 
by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction 
was made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions may 
only be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (April 10, 2000).

The Veteran's service-connected low back disability was rated 
under Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  The Rating Schedule, prior to September 26, 2003, 
provided ratings for limitation of motion of the lumbar spine 
when limitation was slight (10 percent), moderate (20 percent), 
or severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral strain, 
ratings were provided when there was evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or for severe lumbosacral strain 
with listing of the whole spine to the opposite side with a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).  38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 26, 2003).  

Degenerative disc disease was rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  The Rating Schedule, provided 
for a noncompensable rating for postoperative, cured 
intervertebral disc syndrome.  A 10 percent rating was warranted 
upon a showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 26, 2003).

The Rating Schedule also provided for 100 percent disability 
ratings for residuals of a fractured vertebra with spinal cord 
involvement or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 
5286 (effective before September 26, 2003).  The medical evidence 
of record does not show any evidence of any vertebral fracture or 
ankylosis of the spine.  As such, consideration of the Veteran's 
service-connected low back disability is not warranted under 
these Diagnostic Codes.  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification of 
the diagnostic codes.  The reclassified diagnostic code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general rating 
formula for all disabilities, diseases, and injuries of the spine 
under Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  The disability ratings for the spine 
are assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010)(effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of motion 
is normal for that individual will be accepted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (3) (2010).

Range of motion measurements are to be rounded off to the nearest 
five degrees. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (4).  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5)(2007).  Disability 
of the thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable ankylosis 
of both segments, which will be rated as a single disability.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (6) (2010).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  Under the new rating schedule for 
intervertebral disc syndrome, a 10 percent rating contemplates 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating contemplates incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating contemplates 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Finally, 
a 60 percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2010).  An incapacitating episode is 
"a period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2010).  The medical evidence 
in the present case is substantial.  However, review of the 
medical evidence of record does not reveal that the Veteran has 
ever had any incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician.  Rather, 
the evidence of record shows that despite his claimed symptoms of 
back pain and limited motion, the Veteran maintained regular, 
employment as a police officer until he required disability 
retirement in 2005 primarily as a result of symptoms of 
posttraumatic stress disorder (PTSD).  As such, rating the 
veteran's intervertebral disc syndrome based on incapacitating 
episodes is not warranted.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A VA radiology report dated July 1996 reveals that computed 
tomography (CT) examination of the Veteran's lumbar spine was 
conducted.  A history of sensation loss and degenerative joint 
disease (arthritis) was noted.  The examining radiologist's 
diagnosis indicated the presence of degenerative disc disease at 
L5-S1.  A November 1999 VA magnetic resonance imaging (MRI) 
report confirmed the presence of degenerative disc disease at L4-
L5 and L5-S1.  

VA outpatient treatment records and physical therapy records 
dated in 2001 reveal treatment for continuing complaints of 
chronic low back pain.   

In April 2002, a VA Compensation and Pension examination of the 
Veteran's spine was conducted.  He reported complaints of pain, 
stiffness, and weakness.  He also reported the use of a cane and 
back brace at times.  Physical examination was conducted.  Range 
of motion testing revealed:  forward flexion to 50 degrees; 
extension to 24 degrees; right lateral flexion to 18 degrees; 
left lateral flexion to 20 degrees.  The Veteran's range of 
motion in all ranges was decreased from normal, with motion 
stopping upon pain.  There was objective evidence of painful 
motion and muscle spasm.

In August 2005 another VA Compensation and Pension of the Veteran 
was conducted.  Range of motion testing of the lumbar spine 
revealed:  forward flexion to 40 degrees; extension to 0 degrees; 
right lateral flexion to 18 degrees; left lateral flexion to 20 
degrees; right rotation to 30 degrees; left rotation to 28 
degrees. The Veteran had complaints of pain on motion.  Bilateral 
straight leg testing was positive and the diagnosis was 
degenerative disc disease.  The examiner indicated that the 
Veteran was unemployable due to back pain.  

Private and VA records dated in 2007 reveal continued treatment 
of low back pain with physical therapy.

In December 2008, the most recent VA Compensation and Pension 
examination of the Veteran's spine was conducted.  Range of 
motion testing revealed:  forward flexion to 60 degrees; 
extension to 18 degrees; lateral flexion to 22 degrees 
bilaterally; rotation to 22 degrees bilaterally.  The Veteran 
reported complaints of pain and discomfort with pain radiating 
from his low back into the legs.  Nerve conduction studies and 
EMG testing were also conducted.  These tests revealed no 
evidence of objective neurologic abnormalities, including those 
of the extremities, resulting from the Veteran's service-
connected low back disability.

At present the Veteran's service-connected low back disability is 
rated at a 40 percent disability rating.  The assignment of a 
disability rating in excess of 40 percent is not warranted when 
the Veteran's disability is considered under the current rating 
criteria.  Simply put, there is no evidence of ankylosis of the 
spine to warrant a schedular rating in excess of 40 percent.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine (2010).  There is also no evidence that the 
Veteran's service-connected low disability has ever resulted in 
incapacitating episodes requiring prescribed bed rest which would 
warrant the assignment of a disability rating in excess of 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).

The preponderance of the evidence is also against the assignment 
of separate disability ratings for associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2010).  
Specifically, the 2008 VA examination included the results of 
neurologic testing which revealed no objective evidence of 
neurologic abnormalities.  To the extent that the medical 
evidence of record reveals the presence of some urinary 
incontinence, it is shown to be related to the Veteran's prostate 
disabilities and not the service-connected low back disability.

The objective medical evidence of record reveals that he was 
identified with degenerative disc disease as early as 1999, and 
this diagnosis continues to present.  Accordingly, he is more 
properly rated under the old rating criteria under Diagnostic 
Code 5293 for intervertebral disc syndrome.  A 60 percent rating, 
the highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 
5293 (effective before September 26, 2003).  

The evidence from April 2002 VA examination revealed that the 
Veteran had limited range of motion of the lumbar spine with 
complaints of pain which radiated into the lower extremities.  He 
also had objective evidence of muscle spasm.  The Veteran's 
symptoms related to his service-connected low back disability 
have not been shown to have improved since that time.  Absent 
ankle jerk has never been present.  Nevertheless, when the 
evidence of the April 2002 VA examination is considered under the 
old rating criteria the Veteran's symptoms more nearly 
approximate the criteria for the assignment of a 60 percent 
rating.  

The evidence supports the assignment of a 60 percent disability 
rating for the Veteran's service-connected low back disability 
for intervertebral disc syndrome under Diagnostic Code 5293, 
effective from December 13, 1999, the date of claim for an 
increased disability rating.  38 C.F.R. § 4.71, Diagnostic Code 
5293 (effective before September 26, 2003).

The preponderance of the evidence is against the assignment of a 
disability rating in excess of 60.  There is no evidence of 
ankylosis, vertebral fracture, or incapacitating episodes 
requiring prescribed bed rest for any period of time covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294 
(prior to September 26, 2003); 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5243 (2010).

In reaching the decision above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the assignment of a 
disability rating in excess of 60 percent, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518 (1996).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and stiffness.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected right ankle disability.  Higher 
schedular evaluations under other diagnostic codes are available 
upon a showing of additional symptomatology.  The evidence does 
not show any periods of hospitalization for treatment of his 
service-connected right ankle disability and there is no credible 
evidence that this disability results in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  The August 2005 VA general medical 
examination reported that he was unemployable due to his service-
connected back disability.  However, the vast weight of evidence 
of record reveals that the Veteran was employed as a police 
officer and that he had to take disability retirement in 2005 as 
a result of PTSD, not his service-connected back disability. The 
medical evidence of record confirms the presence of a large 
amount of severe nonservice connected disabilities.  Accordingly, 
consideration of TDIU pursuant to Rice is not warranted.  


ORDER

An increased rating of 60 percent, and no more, is granted for a 
service-connected low back disability, effective December 13, 
1999, subject to the law and regulations governing the payment of 
monetary awards.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


